FILED
                               NOT FOR PUBLICATION                          DEC 28 2009

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 OTONIEL ELISEO RUIZ CABRERA,                      No. 08-74034

                Petitioner,                        Agency No. A095-682-945

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE and FISHER, Circuit Judges.

        Otoniel Eliseo Ruiz Cabrera, a native and citizen of Guatemala, petitions pro

se for review of a Board of Immigration Appeals order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
MVD/Inventory
of removal and protection under the Convention Against Torture (CAT). We have

jurisdiction pursuant to 8 U.S.C. § 1252. See also Ramadan v. Gonzales, 479 F.3d
646, 648 (9th Cir. 2007) (per curiam) (exercising jurisdiction over consideration of

one-year bar where facts were undisputed). We review factual findings for

substantial evidence, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008),

and deny the petition for review.

       Substantial evidence supports the Board’s determination that no exceptions

applied to excuse Ruiz Cabrera’s untimely asylum application, filed almost eight

years late. See 8 U.S.C. § 1158(a)(2)(B) (requiring petitioner to apply for asylum

within one year of arrival in United States unless prevented by extraordinary

circumstances or changed circumstances materially affecting eligibility for relief);

Toj-Culpatan v. Holder, 2009 WL 4256449 at *2 (9th Cir. Dec. 1, 2009) (holding

no extraordinary circumstances excused application filed seven months late).

       Substantial evidence also supports the Board’s denial of relief on the merits

of Ruiz Cabrera’s claim for asylum and withholding of removal, because Ruiz

Cabrera failed to show his alleged persecutors threatened him on account of a

protected ground. His fear of future persecution based on an actual or imputed

anti-gang or anti-crime opinion is not on account of the protected ground of either

membership in a particular social group or political opinion. See Ramos Barrios v.


MVD/Inventory                             2                                     08-74034
Holder, 581 F.3d 849, 854-56 (9th Cir. 2009); Santos-Lemus at 745-46; see

Ochave v. INS, 254 F.3d 859, 865 (9th Cir. 2001) (“Asylum generally is not

available to victims of civil strife, unless they are singled out on account of a

protected ground.”)

       Substantial evidence also supports the Board’s denial of CAT relief based on

the Board’s finding that Ruiz Cabrera failed to submit meaningful argument

establishing a likelihood of torture by, at the instigation of, or with the consent or

acquiescence of the Guatemalan government. See Arteaga v. Mukasey, 511 F.3d
940, 948-49 (9th Cir. 2007) (setting forth requirements for CAT relief).

       PETITION FOR REVIEW DENIED.




MVD/Inventory                               3                                       08-74034